Title: To Thomas Jefferson from the Virginia Delegates in Congress, 1 May 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Philada. May 1st. 1781

We enclose herewith a letter from Oliver Pollock Esqr. which will inform your Excellency of a very large claim which may soon be expected on the Treasury of Virginia.
Mr. Nicholson Agent for Mr. Ross arrived here yesterday. We fear it will not be possible for him to get some of the most essential articles even if an exchange of his funds can be negociated, and that the difficulty of such an exchange will be a great obstacle to his getting such articles as are to be had. As far as our efforts can avail him they will not be spared. We had previous to his coming taken some measures which we flatter ourselves will yield about 2000 good muskets in about two weeks. The transportation is not included otherwise than by a naked order of Congress and must now be referred to Mr. Nicholson.
The 1100 Stand belonging to the State have at length gone forward, with most of the other Articles brought hither with them. The 8th. of this month is the day fixed we understand for the march of the Pennsylvania line from York Town.
The report from N. York is that Clinton is disembarking his troops.
We also inclose herewith an extract of a letter from Genl. Washington which needs no comment.

We have the honor to be with the highest respect & regard Yr. Excellys obt. & hmble Servts.,

J. Madison Junr.
Theok. Bland
M. Smith

